IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs September 11, 2012

              ROGER BRENT BANKS v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Davidson County
                      No. 2009-A-885 J. Randall Wyatt, Jr., Judge



                No. M2011-02620-CCA-R3-PC - Filed September 12, 2012


Petitioner, Roger Brent Banks, was indicted by the Davidson County Grand Jury for six
counts of aggravated sexual battery and one count of solicitation of sexual exploitation of a
minor. Petitioner pled guilty to three counts of aggravated sexual battery. The remaining
counts were dismissed. As part of the plea agreement, Petitioner received an effective
sentence of sixteen years at 100%, and was ordered to lifetime supervision after the service
of the sentence. Petitioner sought post-conviction relief on the basis that his sentences were
void and illegal. The petition was dismissed as untimely. Petitioner appeals. After a review
of the record, we determine that the petition was properly dismissed as untimely as Petitioner
failed to show any reason that the statute of limitations should be tolled. As a result, the
judgment of the post-conviction court is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J AMES C URWOOD W ITT, J R.
and A LAN E. G LENN, JJ., joined.

Roger Brent Banks, Pro Se, Whiteville, Tennessee.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Victor S. Johnson, District Attorney General, and Amy Eisenbeck, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                    Factual Background

       In January of 2009, Petitioner was indicted by the Davidson County Grand Jury for
six counts of aggravated sexual battery and one count of solicitation of sexual exploitation
of a minor. In August of 2009, Petitioner entered into a negotiated plea agreement. As part
of the agreement, Petitioner pled guilty to three counts of aggravated sexual battery in
exchange for dismissal of the remaining counts. The plea agreement provided that Petitioner
would receive eight years for each offense. Count One was ordered to run concurrently with
Count Two but consecutively to Count Three; Count Two was ordered to run concurrently
with Count One but consecutively to Count Three; and Count Three was ordered to run
consecutively to Counts One and Two, for a total effective sentence of sixteen years at 100%.
Petitioner was “subject to lifetime supervision upon release.” The judgments were entered
on August 13, 2009.

        On October 3, 2011, Petitioner filed a pro se petition for post-conviction relief. In the
petition, he admitted that the petition was untimely but asked the court to waive the timely
filing in the interest of justice. The petition alleged that the judgment was void because the
trial court lacked jurisdiction to impose consecutive sentences and made no findings related
to consecutive sentencing on the record.

       After reviewing the petition for relief, the post-conviction court dismissed the petition
as untimely on October 3, 2011, commenting:

               The Court finds that the Petitioner pled guilty on August 13, 2009, and
       the judgment became final after thirty (30) days from this date. The Court
       finds that the present Petition was not filed with the Court until October 3,
       2011 - more than two years after his judgment became final. The Court also
       finds that the Petitioner has not alleged a valid basis for tolling of the
       limitations period. The Court therefore finds that the instant Petition is time
       barred by the applicable statute of limitations and fails to meet any of the
       statutorily recognized exceptions to the statute of limitations.

       Petitioner filed a notice of appeal on December 1, 2011.

                                            Analysis

        On appeal, Petitioner insists that his petition stated a claim for relief requiring tolling
of the statute of limitations and that the limitations period should be tolled because he filed
the petition within one year of Calvert v. State, 342 S.W.3d 477 (Tenn. 2011). The State
disagrees.

        Initially, we address the fact that Petitioner’s notice of appeal was untimely. “In an
appeal as of right to the . . . Court of Criminal Appeals, the notice of appeal required by Rule
3 shall be filed with and received by the clerk of the trial court within 30 days after the date

                                                -2-
of entry of the judgment appealed from . . . .” Tenn. R. App. P. 4(a). The post-conviction
court filed its dismissal of the petition on October 3, 2011. Petitioner filed his notice of
appeal on December 1, 2011, roughly two months after the post-conviction court’s final
action. This is well outside the thirty days called for in the statute. In criminal cases,
however, “the ‘notice of appeal’ document is not jurisdictional and the filing of such
document may be waived in the interest of justice.” See id. In the case at hand, the
certificate of service indicated that the notice of appeal was mailed on November 3, 2011.
Based on these facts, we have decided that it is in the interest of justice to waive the timely
filing of the notice of appeal.

        However, under the Post-conviction Procedure Act, a petition for post-conviction
relief must be filed within one year of the date of the final action of the highest state appellate
court to which an appeal is taken, or if no appeal is taken, within one year of the date on
which the judgment became final. T.C.A. § 40-30-102(a). Unless one of the enumerated
exceptions applies, a court does not have jurisdiction to consider an untimely petition. See
T.C.A. § 40-30-102(b). Tennessee Code Annotated section 40-30-102(b) states:

       (b) No court shall have jurisdiction to consider a petition filed after the
       expiration of the limitations period unless:

       (1) The claim in the petition is based upon a final ruling of an appellate court
       establishing a constitutional right that was not recognized as existing at the
       time of trial, if retrospective application of that right is required. The petition
       must be filed within one (1) year of the ruling of the highest state appellate
       court or the United States supreme court establishing a constitutional right that
       was not recognized as existing at the time of trial;

       (2) The claim in the petition is based upon new scientific evidence establishing
       that the petitioner is actually innocent of the offense or offenses for which the
       petitioner was convicted; or

       (3) The claim asserted in the petition seeks relief from a sentence that was
       enhanced because of a previous conviction and the conviction in the case in
       which the claim is asserted was not a guilty plea with an agreed sentence, and
       the previous conviction has subsequently been held to be invalid, in which case
       the petition must be filed within one (1) year of the finality of the ruling
       holding the previous conviction to be invalid.

       In the present case, the post-conviction court properly determined that the petition was
filed more than two years after the date of the final action by the highest court to which an

                                                -3-
appeal was taken and thus well outside the statute of limitations. Petitioner pled guilty to
three counts of aggravated sexual battery and was sentenced on August 13, 2009. Petitioner
did not appeal.

        In addition to the exceptions set out in the statute, the courts in this State have found
that due process concerns can toll the statute of limitations in certain factual situations. See
Williams v. State, 44 S.W.3d 464 (Tenn. 2001); Sands v. State, 903 S.W.2d 297 (Tenn.
1995); Burford v. State, 845 S.W.2d 204 (Tenn. 1992). In this line of cases, “the pervasive
theme is that circumstances beyond a petitioner’s control prevented the petitioner from filing
a petition for post-conviction relief within the statute of limitations.” Smith v. State, 357
S.W.3d 322, 358 (Tenn. 2011)(emphasis in original). In the case at hand, Petitioner is
arguing that his lack of “knowledge, ability, of assistance until now . . .” prevented him from
making filing the petition in a timely fashion. This does not constitute a later-arising
situation.

        Moreover, it appears that on appeal, Petitioner has abandoned the claim he presented
to the post-conviction court and instead asserts on appeal that the trial court imposed an
illegal sentence by imposing lifetime supervision in violation of the rule first announced in
Ward v. State, 315 S.W.3d 461 (Tenn. 2010). An issue raised for the first time on appeal is
considered waived. State v. Johnson, 970 S.W.2d 500, 508 (Tenn. Crim. App. 1996); Tenn.
R. App. P. 36.

      Consequently, the post-conviction court correctly determined that the petition was
untimely.

                                          Conclusion

       For the foregoing reasons, the judgment of the post-conviction court is affirmed.


                                            ___________________________________
                                            JERRY L. SMITH, JUDGE




                                               -4-